  Case 16-11085            Doc 45    Filed 10/15/18 Entered 10/15/18 15:27:02        Desc Main
                                      Document     Page 1 of 11
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 16-11085
                                                  §
  STANISLAW OBROCHTA                              §
  HELENA OBROCHTA                                 §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $200,100.45             Assets Exempt:        $44,300.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,517.82           Without Payment:      $39,989.10

Total Expenses of
Administration:                   $1,282.18


        3)      Total gross receipts of $2,800.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $2,800.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 16-11085            Doc 45    Filed 10/15/18 Entered 10/15/18 15:27:02            Desc Main
                                      Document     Page 2 of 11

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                   $326,557.00            $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $1,282.18           $1,282.18         $1,282.18
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $40,744.88      $20,671.92         $20,671.92          $1,517.82

    Total Disbursements              $367,301.88      $21,954.10         $21,954.10          $2,800.00

        4). This case was originally filed under chapter 7 on 03/31/2016. The case was pending
  for 31 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 10/02/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 16-11085            Doc 45         Filed 10/15/18 Entered 10/15/18 15:27:02                    Desc Main
                                           Document     Page 3 of 11
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                          AMOUNT
                                                                        TRAN. CODE                       RECEIVED
2008 Nissan Rogue (110k miles)                                            1129-000                         $2,302.70
Typical small tools for construction/rehab work (hammers, saws,           1129-000                           $497.30
levels, etc
TOTAL GROSS RECEIPTS                                                                                       $2,800.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT             UNIFORM              CLAIMS            CLAIMS   CLAIMS                CLAIMS
NUMBER                              TRAN. CODE         SCHEDULED          ASSERTED ALLOWED                   PAID
              Ally Financial          4110-000             $36,139.00             $0.00          $0.00            $0.00
              Bayview                 4110-000            $290,418.00             $0.00          $0.00            $0.00
              Financial Loan
TOTAL SECURED CLAIMS                                      $326,557.00             $0.00          $0.00            $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                   CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                 PAID
David P. Leibowitz,            2100-000                       NA        $700.00            $700.00           $700.00
Trustee
David P. Leibowitz,            2200-000                       NA         $38.92             $38.92            $38.92
Trustee
Green Bank                     2600-000                       NA         $12.90             $12.90            $12.90
Lakelaw, Attorney for          3110-000                       NA        $500.00            $500.00           $500.00
Trustee
Lakelaw, Attorney for          3120-000                       NA         $30.36             $30.36            $30.36
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA      $1,282.18           $1,282.18        $1,282.18
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE



UST Form 101-7-TDR (10/1/2010)
  Case 16-11085            Doc 45   Filed 10/15/18 Entered 10/15/18 15:27:02      Desc Main
                                     Document     Page 4 of 11
 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS         CLAIMS   CLAIMS        CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED       ASSERTED ALLOWED           PAID
     1        Discover Bank         7100-900       $5,719.00    $5,590.00   $5,590.00    $410.45
     2        PYOD, LLC its         7100-900       $4,961.00    $5,099.84   $5,099.84    $374.45
              successors and
              assigns as
              assignee
     3        Richards Building     7100-000       $2,129.88    $2,129.88   $2,129.88    $156.38
              Supply
     4        Capital One NA        7100-900        $103.00       $178.25    $178.25      $13.09
     5        American Express      7100-900        $182.00       $261.54    $261.54      $19.20
              Bank FSB
     6        American Express      7100-900        $748.00       $824.52    $824.52      $60.54
              Centurion Bank
     7        Cavalry Spv I,        7100-900       $2,290.00    $2,496.23   $2,496.23    $183.28
              LLC
     8        Portfolio             7100-900        $383.00       $472.53    $472.53      $34.70
              Recovery
              Associates, LLC
     9        Portfolio             7100-900        $299.00       $523.32    $523.32      $38.42
              Recovery
              Associates, LLC
     10       Portfolio             7100-900       $3,095.00    $3,095.81   $3,095.81    $227.31
              Recovery
              Associates, LLC
              AES/Chase Bank        7100-000      $13,160.00        $0.00      $0.00       $0.00
              AES/Chase Bank        7100-000       $1,373.00        $0.00      $0.00       $0.00
              Chase                 7100-000        $495.00         $0.00      $0.00       $0.00
              Chase                 7100-000       $2,236.00        $0.00      $0.00       $0.00
              Citibank / Sears      7100-000           $0.00        $0.00      $0.00       $0.00
              Comenity              7100-000           $0.00        $0.00      $0.00       $0.00
              Bank/Carsons
              Elan Financial        7100-000           $0.00        $0.00      $0.00       $0.00
              Service
              PNC Bank, N.A.        7100-000       $2,948.00        $0.00      $0.00       $0.00
              (2)
              Polish & Slavic       7100-000           $0.00        $0.00      $0.00       $0.00
              Federal Credi
              Union
              Synchrony             7100-000           $0.00        $0.00      $0.00       $0.00
              Bank/Amazon
              Synchrony             7100-000        $623.00         $0.00      $0.00       $0.00
              Bank/Care Credit
              Synchrony             7100-000           $0.00        $0.00      $0.00       $0.00
              Bank/Walmart
              Synchrony/Nation      7100-000           $0.00        $0.00      $0.00       $0.00
              wide/Brand D

UST Form 101-7-TDR (10/1/2010)
  Case 16-11085            Doc 45   Filed 10/15/18 Entered 10/15/18 15:27:02       Desc Main
                                     Document     Page 5 of 11

              Visa Dept Store       7100-000           $0.00        $0.00        $0.00      $0.00
              National Bank
TOTAL GENERAL UNSECURED CLAIMS                    $40,744.88   $20,671.92   $20,671.92   $1,517.82




UST Form 101-7-TDR (10/1/2010)
                                            Case 16-11085               Doc 45    Filed 10/15/18
                                                                                             FORM 1Entered 10/15/18 15:27:02                                  Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                    RECORD  11 REPORT                                                          Page No:    1              Exhibit 8
                                                                                                   ASSET CASES

Case No.:                    16-11085                                                                                                                Trustee Name:                               David Leibowitz
Case Name:                   OBROCHTA, STANISLAW AND OBROCHTA, HELENA                                                                                Date Filed (f) or Converted (c):            03/31/2016 (f)
For the Period Ending:       10/2/2018                                                                                                               §341(a) Meeting Date:                       05/12/2016
                                                                                                                                                     Claims Bar Date:                            12/12/2016

                                    1                                          2                           3                                 4                        5                                         6

                        Asset Description                                   Petition/               Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                   Unscheduled              (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                Value                        Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                  Less Liens, Exemptions,
                                                                                                     and Other Costs)

 Ref. #
1       6145 W. 80th Place Burbank, IL 60459                                   $209,000.00                                  $0.00                                           $0.00                                           FA
2      2009 Subaru Impreza (80k miles; Vehicle title in                            $2,250.00                                $0.00                                           $0.00                                           FA
       name of daughter, the primary driver)
Asset Notes:    Updated per amended schedules filed 7/1/16 (dkt 14)
3      2007 Chrysler Pacifica (100k miles; heavy wear                              $3,000.00                                $0.00                                           $0.00                                           FA
       and tear)
Asset Notes:     Updated per amended schedules filed 7/1/16 (dkt 14)
4      1998 Dodge Ram (150k miles)                                                  $500.00                                 $0.00                                           $0.00                                           FA
       heavy wear due to use in construction
Asset Notes:    Updated per amended schedules filed 7/1/16 (dkt 14))
5       2008 Nissan Rogue (110k miles)                                             $6,500.00                         $2,315.00                                         $2,302.70                                            FA
Asset Notes:      Value and exemptions updated per amended schedules filed 7/1/16 (dkt 14); exempted $2,400 under 735 ILCS 5/12-1001(c) and $1,785 under 1001(b); non-exempt equity is $2315.
6      1999 Volvo S80 (150k miles)                                                  $250.00                                 $0.00                                           $0.00                                           FA
       Joint titleholder with son who is primary driver
Asset Notes:       Updated per amended schedules filed 07/01/2016 (dkt #14).
7       Chase Bank (0590)                                                          $1,250.00                                $0.00                                           $0.00                                           FA
        co-owner Joanna Obrochta (daughter) "added
        solely for estate purposes and due to language
        difficulties"
8       Obrochta Construction IL, Inc. S-Corporation                                $687.00                                 $0.00                                           $0.00                                           FA
Asset Notes:      Asset removed in amended schedules filed 07/01/2016 (dkt #14)
9      Typical small tools for construction/rehab work                         $2,000.00                               $500.00                                            $497.30                                           FA
       (hammers, saws, levels, etc
Asset Notes:     Exemption updated per amended schedules filed 07/01/2016 (dkt #14)
10      Chase Bank Account ending in 7160 Obrochta                                  $678.00                                 $0.00                                           $0.00                                           FA
        Construction IL, Inc. owner
11     Kitchen table with chairs, couch, sofa, bedroom           (u)                $900.00                                 $0.00                                           $0.00                                           FA
       set, typical household items
Asset Notes:      Updated per amended schedules filed 7/1/16 (dkt 14)
12      2 TV's; old stereo system                                (u)                $250.00                                 $0.00                                           $0.00                                           FA
Asset Notes:      Updated per amended schedules filed 7/1/16 (dkt 14)
                                            Case 16-11085                Doc 45   Filed 10/15/18
                                                                                             FORM 1Entered 10/15/18 15:27:02                                    Desc Main
                                                                                    Document     Page
                                                                         INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                                    RECORD  11 REPORT                                                            Page No:    2              Exhibit 8
                                                                                                    ASSET CASES

Case No.:                    16-11085                                                                                                                  Trustee Name:                               David Leibowitz
Case Name:                   OBROCHTA, STANISLAW AND OBROCHTA, HELENA                                                                                  Date Filed (f) or Converted (c):            03/31/2016 (f)
For the Period Ending:       10/2/2018                                                                                                                 §341(a) Meeting Date:                       05/12/2016
                                                                                                                                                       Claims Bar Date:                            12/12/2016

                                 1                                            2                              3                                 4                        5                                         6

                         Asset Description                                  Petition/                 Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                  Unscheduled                (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                               Value                          Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

13      Typical used clothing                                     (u)             $400.00                                     $0.00                                          $0.00                                            FA
Asset Notes:       Updated per amended schedules filed 7/1/16 (dkt 14)
14      Chase Bank (account ending 5353)                          (u)              $50.45                                 $50.45                                             $0.00                                            FA
Asset Notes:       Updated per amended schedules filed 7/1/16 (dkt 14)
15      2015 Chevrolet Express Van                                (u)         $19,500.00                                      $0.00                                          $0.00                                            FA
Asset Notes:       Updated per amended schedules filed 7/1/16 (dkt 14)


TOTALS (Excluding unknown value)                                                                                                                                                                 Gross Value of Remaining Assets
                                                                              $247,215.45                              $2,865.45                                         $2,800.00                                       $0.00




     Major Activities affecting case closing:
      06/27/2018      2018 Reporting Period:
                      TFR submitted for UST review on June 26, 2018.


Initial Projected Date Of Final Report (TFR):          09/03/2017                           Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                            DAVID LEIBOWITZ
                                            Case 16-11085      Doc 45  Filed 10/15/18
                                                                                  FORMEntered
                                                                                          2       10/15/18 15:27:02                                Desc MainPage No: 1                 Exhibit 9
                                                                         Document       Page 8 of 11
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-11085                                                                                        Trustee Name:                      David Leibowitz
 Case Name:                       OBROCHTA, STANISLAW AND OBROCHTA, HELENA                                                        Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***9183                                                                                      Checking Acct #:                  ******8501
Co-Debtor Taxpayer ID #:          **-***9184                                                                                      Account Title:                    Obrochta
For Period Beginning:             3/31/2016                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/2/2018                                                                                       Separate bond (if applicable):

       1                2                           3                                            4                                                      5                6                     7

   Transaction       Check /                      Paid to/               Description of Transaction                                Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                   Received From                                                                      Tran Code            $                $


10/17/2016                     OBROCHTA, STANISLAW AND            Payments for equity in 2008 Nissan Rogue & Debtor's                 *                 $350.00                                     $350.00
                               OBROCHTA, HELENA                   tools (1 of 8)
                      {9}                                         Payment 1 of 8                                         $59.30    1129-000                                                         $350.00
                      {5}                                         Payment 1 of 8                                        $290.70    1129-000                                                         $350.00
10/31/2016                     Green Bank                         Bank Service Fee                                                 2600-000                                   $0.20                 $349.80
11/29/2016                     OBROCHTA, STANISLAW AND            Payments for equity in 2008 Nissan Rogue & Debtor's                 *                 $350.00                                     $699.80
                               OBROCHTA, HELENA                   tools (2 of 8)
                      {9}                                         Payment 2 of 8                                         $59.30    1129-000                                                         $699.80
                      {5}                                         Payment 2 of 8                                        $290.70    1129-000                                                         $699.80
11/30/2016                     Green Bank                         Bank Service Fee                                                 2600-000                                   $0.56                 $699.24
12/14/2016                     HELENA OBROCHTA                    Payments for equity in 2008 Nissan Rogue & Debtor's                 *                 $350.00                                    $1,049.24
                                                                  tools (3 of 8)
                      {9}                                         Payment 3 of 8                                         $59.30    1129-000                                                        $1,049.24
                      {5}                                         Payment 3 of 8                                        $290.70    1129-000                                                        $1,049.24
12/30/2016                     Green Bank                         Bank Service Fee                                                 2600-000                                   $1.31                $1,047.93
01/16/2017                     OBROCHTA, STANISLAW AND            Payments for equity in 2008 Nissan Rogue & Debtor's                 *                 $350.00                                    $1,397.93
                               OBROCHTA, HELENA                   tools (4 of 8)
                      {9}                                         Payment 4 of 8                                         $63.88    1129-000                                                        $1,397.93
                      {5}                                         Payment 4 of 8                                        $286.12    1129-000                                                        $1,397.93
01/31/2017                     Green Bank                         Bank Service Fee                                                 2600-000                                   $1.96                $1,395.97
02/21/2017                     OBROCHTA, STANISLAW AND            Payments for equity in 2008 Nissan Rogue & Debtor's                 *                 $350.00                                    $1,745.97
                               OBROCHTA, HELENA                   tools (5 of 8)
                      {9}                                         Payment 5 of 8                                         $63.88    1129-000                                                        $1,745.97
                      {5}                                         Payment 5 of 8                                        $286.12    1129-000                                                        $1,745.97
02/28/2017                     Green Bank                         Bank Service Fee                                                 2600-000                                   $2.18                $1,743.79
03/16/2017                     OBROCHTA, STANISLAW AND            Payments for equity in 2008 Nissan Rogue & Debtor's                 *                 $350.00                                    $2,093.79
                               OBROCHTA, HELENA                   tools (6 of 8)
                      {9}                                         Payment 6 of 8                                         $63.88    1129-000                                                        $2,093.79
                      {5}                                         Payment 6 of 8                                        $286.12    1129-000                                                        $2,093.79
03/31/2017                     Green Bank                         Bank Service Fee                                                 2600-000                                   $3.30                $2,090.49

                                                                                                                                  SUBTOTALS            $2,100.00             $9.51
                                            Case 16-11085                Doc 45  Filed 10/15/18
                                                                                            FORMEntered
                                                                                                    2       10/15/18 15:27:02                                Desc MainPage No: 2                   Exhibit 9
                                                                                   Document       Page 9 of 11
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-11085                                                                                                  Trustee Name:                      David Leibowitz
 Case Name:                       OBROCHTA, STANISLAW AND OBROCHTA, HELENA                                                                  Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***9183                                                                                                Checking Acct #:                  ******8501
Co-Debtor Taxpayer ID #:          **-***9184                                                                                                Account Title:                    Obrochta
For Period Beginning:             3/31/2016                                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/2/2018                                                                                                 Separate bond (if applicable):

       1                2                                 3                                                4                                                      5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                                Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                           Tran Code            $                $


04/11/2017                     OBROCHTA, STANISLAW AND                      Payments for equity in 2008 Nissan Rogue & Debtor's                 *                $350.00                                       $2,440.49
                               OBROCHTA, HELENA                             tools (7 of 8)
                      {9}                                                   Payment 7 of 8                                         $63.88    1129-000                                                          $2,440.49
                      {5}                                                   Payment 7 of 8                                        $286.12    1129-000                                                          $2,440.49
04/28/2017                     Green Bank                                   Bank Service Fee                                                 2600-000                                      $3.39               $2,437.10
05/10/2017                     OBROCHTA, STANISLAW AND                      Payments for equity in 2008 Nissan Rogue & Debtor's                 *                $350.00                                       $2,787.10
                               OBROCHTA, HELENA                             tools (8 of 8)
                      {9}                                                   Payment 8 of 8                                         $63.88    1129-000                                                          $2,787.10
                      {5}                                                   Payment 8 of 8                                        $286.12    1129-000                                                          $2,787.10
08/26/2018           3001      David P. Leibowitz                           Trustee Expenses                                                 2200-000                                     $38.92               $2,748.18
08/26/2018           3002      David P. Leibowitz                           Trustee Compensation                                             2100-000                                   $700.00                $2,048.18
08/26/2018           3003      Lakelaw                                      Claim #: ; Amount Claimed: $500.00; Distribution                 3110-000                                   $500.00                $1,548.18
                                                                            Dividend: 100.00%;
08/26/2018           3004      Lakelaw                                      Claim #: ; Amount Claimed: $30.36; Distribution                  3120-000                                     $30.36               $1,517.82
                                                                            Dividend: 100.00%;
08/26/2018           3005      Discover Bank                                Claim #: 1; Amount Claimed: $5,590.00; Distribution              7100-900                                   $410.45                $1,107.37
                                                                            Dividend: 7.34%;
08/26/2018           3006      PYOD, LLC its successors and assigns as      Claim #: 2; Amount Claimed: $5,099.84; Distribution              7100-900                                   $374.45                 $732.92
                               assignee                                     Dividend: 7.34%;
08/26/2018           3007      Richards Building Supply                     Claim #: 3; Amount Claimed: $2,129.88; Distribution              7100-000                                   $156.38                 $576.54
                                                                            Dividend: 7.34%;
08/26/2018           3008      Capital One NA                               Claim #: 4; Amount Claimed: $178.25; Distribution                7100-900                                     $13.09                $563.45
                                                                            Dividend: 7.34%;
08/26/2018           3009      American Express Bank FSB                    Claim #: 5; Amount Claimed: $261.54; Distribution                7100-900                                     $19.20                $544.25
                                                                            Dividend: 7.34%;
08/26/2018           3010      American Express Centurion Bank              Claim #: 6; Amount Claimed: $824.52; Distribution                7100-900                                     $60.54                $483.71
                                                                            Dividend: 7.34%;
08/26/2018           3011      Cavalry Spv I, LLC                           Claim #: 7; Amount Claimed: $2,496.23; Distribution              7100-900                                   $183.28                 $300.43
                                                                            Dividend: 7.34%;



                                                                                                                                            SUBTOTALS             $700.00              $2,490.06
                                            Case 16-11085           Doc 45  Filed 10/15/18
                                                                                       FORMEntered
                                                                                               2      10/15/18 15:27:02                                 Desc MainPage No: 3                      Exhibit 9
                                                                              Document      Page  10 of 11
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-11085                                                                                             Trustee Name:                         David Leibowitz
 Case Name:                       OBROCHTA, STANISLAW AND OBROCHTA, HELENA                                                             Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***9183                                                                                           Checking Acct #:                      ******8501
Co-Debtor Taxpayer ID #:          **-***9184                                                                                           Account Title:                        Obrochta
For Period Beginning:             3/31/2016                                                                                            Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/2/2018                                                                                            Separate bond (if applicable):

       1                2                                3                                            4                                                       5                  6                       7

   Transaction       Check /                          Paid to/                Description of Transaction                                Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                   $


08/26/2018           3012      Portfolio Recovery Associates, LLC      Claim #: 8; Amount Claimed: $472.53; Distribution                7100-900                                        $34.70               $265.73
                                                                       Dividend: 7.34%;
08/26/2018           3013      Portfolio Recovery Associates, LLC      Claim #: 9; Amount Claimed: $523.32; Distribution                7100-900                                        $38.42               $227.31
                                                                       Dividend: 7.34%;
08/26/2018           3014      Portfolio Recovery Associates, LLC      Claim #: 10; Amount Claimed: $3,095.81; Distribution             7100-900                                      $227.31                   $0.00
                                                                       Dividend: 7.34%;

                                                                                        TOTALS:                                                              $2,800.00               $2,800.00                  $0.00
                                                                                            Less: Bank transfers/CDs                                             $0.00                   $0.00
                                                                                        Subtotal                                                             $2,800.00               $2,800.00
                                                                                            Less: Payments to debtors                                            $0.00                   $0.00
                                                                                        Net                                                                  $2,800.00               $2,800.00



                     For the period of 3/31/2016 to 10/2/2018                                                       For the entire history of the account between 10/17/2016 to 10/2/2018

                     Total Compensable Receipts:                         $2,800.00                                  Total Compensable Receipts:                                 $2,800.00
                     Total Non-Compensable Receipts:                         $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $2,800.00                                  Total Comp/Non Comp Receipts:                               $2,800.00
                     Total Internal/Transfer Receipts:                       $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $2,800.00                                  Total Compensable Disbursements:                            $2,800.00
                     Total Non-Compensable Disbursements:                    $0.00                                  Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $2,800.00                                  Total Comp/Non Comp Disbursements:                          $2,800.00
                     Total Internal/Transfer Disbursements:                  $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                            Case 16-11085         Doc 45  Filed 10/15/18
                                                                                     FORMEntered
                                                                                             2      10/15/18 15:27:02                       Desc MainPage No: 4                    Exhibit 9
                                                                            Document      Page  11 of 11
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-11085                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       OBROCHTA, STANISLAW AND OBROCHTA, HELENA                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***9183                                                                                Checking Acct #:                      ******8501
Co-Debtor Taxpayer ID #:         **-***9184                                                                                Account Title:                        Obrochta
For Period Beginning:            3/31/2016                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               10/2/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $2,800.00             $2,800.00                    $0.00




                     For the period of 3/31/2016 to 10/2/2018                                           For the entire history of the case between 03/31/2016 to 10/2/2018

                     Total Compensable Receipts:                       $2,800.00                        Total Compensable Receipts:                                 $2,800.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,800.00                        Total Comp/Non Comp Receipts:                               $2,800.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $2,800.00                        Total Compensable Disbursements:                            $2,800.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $2,800.00                        Total Comp/Non Comp Disbursements:                          $2,800.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
